DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/02/2022 has been entered. The Applicant amended claims 1, 18 and 23. Claims 1-27 are pending.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 18 and 23 have been fully considered but are moot because the arguments are based on new amendment. The Applicant added new limitations “turn signal indicator including a light guide disposed along a forward and sideward portion of the mirror casing” and “illuminates the light guide to provide a turn signal indication viewable along the forward and sideward portion of the mirror casing” (claims 1 and 18) and “lighting module comprises a blind spot indicator outboard of the reflective element of the mirror head, and wherein said multifunction lighting module, with said mounting base of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle, and responsive to a blind spot monitoring system of the vehicle, illuminates the blind spot indicator” (claim 23). These new limitations are rejected using new ground of rejections using new prior arts.
Nothing in Pastrick discloses or remotely suggest any alleged turn signal indicator that “projects a turn signal icon” as set forth in amended claim 1” (page 10 of Remarks). The Applicant pointed to the definition of “icon” from merriam-webster.com as “a sign, such as a graphic symbol”, and argues “the pattern does not suggest the meaning … associated with the icon”, (page 10). The Examiner respectfully disagrees. The Examiner’s response is Merriam-Webster defines icon as a sign (such as a word or graphic symbol) whose form suggests its meaning, or represents a function. The word turn signal defines symbol that is used to show a sign to others that the vehicle is turning or going to turn and it suggests its meaning. The language of the claim limitation is turn signal icon. Therefore, the sign or symbol that the light pattern of the prior art forms and identified in the prior art as a turn signal is inherently an icon of a turn signal. Furthermore, Fig. 39 of the prior art teaches turn signal icon as a triangular pattern 818 and claims 20 and 21 teaches triangular or arrow shaped icons of the turn signal. Therefore the light pattern teaches the turn signal icon. Also as noted by the court that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). In this case the terminology icon is not required if the light pattern and description suggests its meaning. Therefore, the Applicants arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-9, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pastrick et al. (US 20060262550) in view of Ishikawa et al. (US 2011/0170307).

Regarding claim 1, Pastrick teaches a vehicular exterior rearview mirror assembly (refer to Lighted exterior mirror system for a vehicle, US 2006/0262550), said vehicular exterior rearview mirror assembly comprising: 
a mirror head (an exterior rearview mirror assembly 710, [0142]) and a mounting base (mounted to the base 712, [0142]) configured for attachment at a side of a vehicle equipped with said vehicular exterior rearview mirror assembly (a housing 714 which is pivotally mounted to the base 712, [0142]; Fig. 39 shows a vehicle equipped with said 
a turn signal indicator (“ground illuminating light assembly 718”, [0143]; “a ground illuminating security light (or a signal light)”, [0149], “the security light modules of the present invention may incorporate a signal light. In preferred form, the signal light modules (security light modules or combined security light/turn signal light modules”, [0163]), wherein said turn signal indicator (light assembly 718, “light assembly 718 directs light in a light pattern”, [0143]), with said mounting base (base 712) of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle (illustrated in a plan view of a vehicle in Figs.39 and 40, [0063-0064], vehicular exterior rearview mirror assembly 710, [0148]), and responsive to actuation by a driver of the equipped vehicle of a turn signal of the equipped vehicle (“Mirror reflective element is supported by a reflective element support member, such as a backing plate, which is preferably mounted to a positioning device, for example an electrical actuator … to permit repositioning of reflective element  within housing”, [0157]; “turn signal indicator assembly is actuated by said operator of said vehicle.” claim 47), (i) projects a turn signal icon onto the ground proximate the side of the equipped vehicle (“a ground illuminating light of the present invention illustrating a light pattern on the ground”, [0063]; “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern .. shown in FIG. 39”, [0143], “the security light modules of the present invention may incorporate a signal light … the signal light modules (or security light modules or combined security light / turn signal light modules)”, [0163], 
Although Pastrick disclosed a turn signal in “a light pattern” in [0143], Pastrick doesn’t explicitly disclosed a turn signal icon. Icon is a graphic symbol or a sign whose form suggests its meaning. Pastrick further in other embodiments disclosed turn signal indicator indicia comprises a triangular shape [claim 20]; and turn signal indicator indicia comprises an arrow shape [claim 21]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of Pastrick to include direction-indicating arrow shape as taught in claim 21 for the predictable result of clearly showing the turning direction of the vehicle.
Pastrick doesn’t explicitly teach a turn signal indicator including a light guide disposed along a forward and sideward portion of the mirror casing, and a turn signal of the equipped vehicle (ii) illuminates the light guide to provide a turn signal indication viewable along the forward and sideward portion of the mirror casing.
Pastrick and Ishikawa are related as exterior rearview mirror assembly.
Ishikawa teaches a vehicular exterior rearview mirror assembly comprises a turn signal indicator including a light guide (“LED light sources 11, a substrate 12 and a light guiding lens 13 are disposed within a lamp chamber”, [00022] and Fig. 2) disposed along a forward and sideward portion of the mirror casing (“turn signal lamp 1 is placed in an interior of a mirror housing 3”, [0021]; see Figs. 1-4 and 7A), and a turn signal of the equipped vehicle (Fig. 7 shows the vehicle body) (ii) illuminates the light guide to provide a turn signal indication viewable along the forward and sideward portion of the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal of Pastrick to include including a light guide along a forward and sideward portion of the mirror casing, and a turn signal illuminates the light guide to provide a turn signal indication viewable along the forward and sideward portion of the mirror casing, as taught by Ishikawa, for the predictable result of increasing the security for vehicle by providing an indication of turning direction to the other drivers of front and side lanes. 
Regarding claim 2, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches the vehicular exterior rearview mirror assembly, wherein said turn signal indicator is disposed at a lower region of said mirror casing (Fig. 41A shows that light assembly 718 is disposed at a lower region of said mirror casing 714).
Regarding claim 3, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 1. 

Regarding claim 4, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches the vehicular exterior rearview mirror assembly, wherein said turn signal indicator projects an amber-colored turn signal icon via actuation of at least one amber light-emitting light emitting diode of said turn signal indicator (“the security light module (516, 616, or 718) may project a colored light, such as an amber light”, [0167]; “the signal light assembly … may project a white light or other colored light including a red light or a blue light (such as could be generated by a blue LED”; [0167]).
Regarding claim 5, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick teaches the vehicular exterior rearview mirror assembly, wherein the projected turn signal comprises a pattern (a light pattern 719 shown in FIG. 39”, [0143]) projected onto the ground proximate the side of the equipped vehicle (“Light assembly 718 directs 
Although Pastrick disclosed a turn signal as “a light pattern” in [0143] projected downward from the exterior rearview mirror of the equipped vehicle, Pastrick doesn’t explicitly disclosed the phrase “turn signal icon”. Icon is a graphic symbol or a sign whose form suggests its meaning. Pastrick in other embodiments disclosed a graphic symbol or a sign of the turn signal by a direction-indicating triangular or arrow shape (turn signal indicator indicia comprises a triangular shape, [claim 20], turn signal indicator indicia comprises an arrow shape [claim 21], and Fig. 43 disclosed triangular turn signal 818 indicating a direction away from the side of the equipped vehicle). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of Pastrick to include direction-indicating shape indicating a direction away from the side of the equipped vehicle as taught in claims 20, 21 and Fig. 43, for the predictable result of clearly showing the turning direction of the vehicle.
Regarding claim 8, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches, wherein said turn signal indicator projects at least one other icon onto the ground responsive to a respective at least one other input to said turn signal indicator (“first and second illuminator portions 734 and 740”, “light emitting surfaces 734b and 740b” [0146]; “the signal light modules (or security light modules or 
Regarding claim 9, the vehicular exterior rearview mirror assembly according to claim 8 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 8.
Pastrick further teaches, said turn signal indicator projects different colored icons responsive to respective inputs to said turn signal indicator (“the signal light assembly (216, 316, 416, 818, or 918) may project a white light or other colored light including a red light or a blue light (“such as could be generated by a blue LED or blue phosphor).  Likewise, the security light module (516, 616, or 718) may project a colored light, such as an amber light or a red light as desired”, [0167]).
Regarding claim 11, the vehicular exterior rearview mirror assembly according to claim 8 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 8. 
Pastrick further teaches, wherein said turn signal indicator projects a stop icon onto the ground proximate the side of the equipped vehicle when brake lights of the equipped vehicle are actuated (“a signal light that is adapted to projecting light generally rearwardly of the vehicle is included in the exterior mirror housing.  An actuator for the warning light is connected with the stoplight circuit, turn signal circuit, or both the 
Regarding claim 12, the vehicular exterior rearview mirror assembly according to claim 11 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 11. 
Pastrick further teaches, wherein said turn signal indicator projects the stop icon via red light emitted by said turn signal indicator (a signal light 32, preferably red [0076]; light provided from lamp 32 so as to be red and is provided for vehicles 40 in which the stop lamps, [0083]; “a signal light that is adapted to projecting light generally rearwardly of the vehicle is included in the exterior mirror housing.  An actuator for the warning light is connected with the stoplight circuit, turn signal circuit, or both the stoplight and turn signal circuit, of the vehicle in order to actuate the warning light when either the stoplight or turn signal is being actuated”, [0005]).
Regarding claim 13, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick teaches vehicular exterior rearview mirror assembly of claim 1, comprising one turn signal indicator disposed at said mirror casing (Fig. 42 A shows one turn signal indicator 718 “ground illuminating light assembly 718”, [0143]; “a ground illuminating security light (or a signal light)”, [0149], “the signal light modules (security light modules or combined security light/turn signal light modules”, [0163], a housing 
In another embodiment, in Fig. 43 Pastrick teaches another turn signal indicator (signal light assembly 818, [0157]) disposed at said mirror casing (housing 814 [0154]) , wherein said other turn signal indicator (818), with said mounting base of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle (see Fig. 43, mounting portion or sail 812), and responsive to actuation by the driver of equipped vehicle of the turn signal of the equipped vehicle, provides a turn signal indication viewable by drivers of other vehicles at a side lane adjacent the equipped vehicle (turn signal indicator assembly is actuated by an operator of the vehicle, and preferably is also visible to at least one of a driver of another vehicle, [abstract]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of Pastrick in view of Ishikawa to include another turn signal indicator disposed at said mirror casing, wherein said other turn signal indicator with said mounting base of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle, and responsive to actuation by the driver of equipped vehicle of the turn signal of the equipped vehicle, provides a turn signal indication viewable by drivers of other vehicles at a side lane adjacent the 
Regarding claim 14, the vehicular exterior rearview mirror assembly according to claim 13 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 13. 
Ishikawa teaches a vehicular exterior rearview mirror assembly comprises a turn signal indicator disposed along a forward and sideward portion of the mirror casing (“LED light sources 11, a substrate 12 and a light guiding lens 13 are disposed within a lamp chamber”, [00022] and Fig. 2; “turn signal lamp 1 is placed in an interior of a mirror housing 3”, [0021]; see Figs. 1-4 and 7A), and a turn signal of the equipped vehicle (Fig. 7 shows the vehicle body) (ii) illuminates the light guide to provide a turn signal indication viewable along the forward and sideward portion of the mirror casing (see Fig. 7A and 11 shows turn signal indication from light sources 11 viewable along the forward and sideward portion, as shown by the arrows, of the mirror casing 3, “a wide range including the front, side and rear of the vehicle is illuminated with light from the plurality of light sources 56, [0004]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal of Pastrick to include the turn signal indicator disposed along a forward and sideward portion of the mirror casing, as taught 
Regarding claim 17, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches the vehicular exterior rearview mirror assembly, comprising a powerfold actuator operable to pivot said mirror head relative to said mounting base between at least a park detent position (“the present invention provides a "powerfold" exterior mirror system”, [0009], Fig. 33 and 35 shows mirror head relative to said mounting base between at least a park detent position; “The powerfold exterior mirror system includes a folding portion and a non-folding portion, with the non-folding portion being adapted to mount to the vehicle, and the folding portion including a reflective element and being adapted to move between a normal viewing position and a folded position”, [0017]), where said mirror head engages a park detent, and a drive detent position (see Fig. 33 and 35), where said mirror head engages a drive detent, and wherein, responsive to a user input, said powerfold actuator pivots said mirror head to the park detent position or the drive detent position, and wherein said mirror head engages one of the park detent and the drive detent to re-engage the detent before said mirror head moves relative to said mounting base ("powerfold" exterior rearview mirror assemblies are used during parking to reduce the width of the vehicle”, [0130].  “exterior rearview assembly 510 includes a "powerfold" mechanism that is typically operated and actuatable/deactuatable from within the vehicle cabin either by a user operator switch or 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pastrick et al. in view of Ishikawa et al. as applied to claim 1 and further in view of Lynam (US 2012/0326888).

Regarding claim 6, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick further teaches the projected turn signal comprises a pattern projected onto the ground proximate the side of the equipped vehicle (a light pattern 719 shown in FIG. 39”, [0143], “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern 719 shown in FIG. 39”, [0143]).
Although Pastrick disclosed a turn signal as “a light pattern” in [0143] projected downward from the exterior rearview mirror of the equipped vehicle, Pastrick doesn’t explicitly disclosed the phrase “turn signal icon”. Icon is a graphic symbol or a sign whose form suggests its meaning. Pastrick in other embodiments disclosed a graphic 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of Pastrick in view of Ishikawa to include direction-indicating arrow shape indicating a direction of turning of the equipped vehicle as taught in claim 21, for the predictable result of clearly showing the turning direction of the vehicle.
Pastrick doesn’t explicitly teach the projected turn signal icon comprises an arrow pointing away from the side of the equipped vehicle.
Pastrick and Lynam are related as exterior rearview mirror assembly.
Lynam teaches the turn signal icon comprises an arrow pointing away from the side of the equipped vehicle (Fig. 1 shows “a turn signal indicator area 19b”, [0050], arrow indicating the direction away from the side of the equipped “vehicle 16”, [0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of device of Pastrick in view of Ishikawa to pointing away from the side of the equipped vehicle.as taught by Lynam for the predictable result of clearly show the turning direction of the vehicle.
Regarding claim 10, the vehicular exterior rearview mirror assembly according to claim 8 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 8. 
Pastrick further teaches, wherein said turn signal indicator projects another icon onto the ground proximate the side of the equipped vehicle (“first and second illuminator 
Pastrick doesn’t explicitly teach another icon is hazard lights.
Pastrick and Lynam are related as exterior rearview mirror assembly.
Lynam teaches the hazard lights of the equipped vehicle are actuated (to provide a desired indicator or icon as seen by a person viewing … the signal indictor is activated.  For example, the signal indicating module … may comprise a triangular-shaped … element for providing a triangular-shaped indicator or icon, such as for a signal indicative of a hazard signal of the vehicle being activated; or may be any other shape as desired”, [0078]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick in view of Ishikawa to include hazard lights signal as taught by Lynam for the predictable result of alerting to other drivers or walkers, as Lynam teaches in [0024].

Claims 7, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pastrick et al. (US 20060262550) in view of Ishikawa et al. (US 2011/0170307), and further in view of Kawanishi (US 2005/0248863)

Regarding claim 7, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).

Pastrick further teaches the vehicular exterior rearview mirror assembly, wherein said turn signal indicator projects the turn signal icon onto the ground proximate the side of the equipped vehicle when the turn signal of the equipped vehicle is actuated (“a light pattern 719 shown in FIG. 39”, [0143], “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern 719 shown in FIG. 39”, [0143], turn signal icon is triangle or arrow [claims 20-21]).
Pastrick in view of Ishikawa doesn’t explicitly teach the turn signal indicator intermittently projects the turn signal icon.
Pastrick and Kawanishi are related as exterior rearview mirror assembly.
Kawanishi teaches the turn signal indicator intermittently projects the turn signal icon ((“turn-signal lamp 6 illuminates in amber (or yellow) color to a predetermined light distribution zone in a blinking manner to notify a turning direction or the like to other drivers or walkers”, [0024]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick in view of Ishikawa to include turn signal indicator intermittently projects the turn signal icon as taught by Kawanishi for the predictable result of clearly notifying the turning direction to other drivers or walkers, as Kawanishi teaches in [0024].
Regarding claim 18, Pastrick teaches a vehicular exterior rearview mirror assembly (refer to Lighted exterior mirror system for a vehicle, US 2006/0262550), said vehicular exterior rearview mirror assembly comprising: 
a mirror head (an exterior rearview mirror assembly 710, [0142]) and a mounting base (mounted to the base 712, [0142]) configured for attachment at a side of a vehicle equipped with said vehicular exterior rearview mirror assembly (a housing 714 which is pivotally mounted to the base 712, [0142]; Fig. 39 shows a vehicle equipped with said vehicular exterior rearview mirror assembly), wherein said mirror head comprises a mirror casing and a reflective element (a housing 714 and a reflective element 716, [0142], Fig. 41A); 
a turn signal indicator (“ground illuminating light assembly 718”, [0143]; “a ground illuminating security light (or a signal light)”, [0149], “the security light modules of the present invention may incorporate a signal light.  In preferred form, the signal light modules (security light modules or combined security light/turn signal light modules”, [0163]) disposed at a lower region of said mirror casing (Fig. 41A shows illuminating light assembly 718 disposed at a lower region of said mirror casing), wherein said turn signal indicator (light assembly 718), with said mounting base (base 712) of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle (illustrated in a plan view of a vehicle in Fig.39 and 40, [0063-0064], vehicular exterior rearview mirror assembly 710, [0148]), and responsive to actuation by a driver of the equipped vehicle of a turn signal of the equipped vehicle (“Mirror reflective element is supported by a reflective element support member, such as a backing plate, which is preferably mounted to a positioning device, for example an electrical actuator … to 
wherein the turn signal pattern projected onto the ground proximate the side of the equipped vehicle (“a ground illuminating light of the present invention illustrating a light pattern on the ground”, [0063]; “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern 719 shown in FIG. 39”, [0143], “the security light modules of the present invention may incorporate a signal light.  In preferred form, the signal light modules (or security light modules or combined security light/turn signal light modules)”, [0163], Fig.39 shows projects onto the ground proximate the side of the equipped vehicle).
Although Pastrick disclosed a turn signal in “a light pattern” in [0143], Pastrick doesn’t explicitly disclosed a turn signal icon, and the icon comprises a direction-indicating shape and the direction-indicating shape indicating a direction away from the side of the equipped vehicle. Icon is a graphic symbol or a sign whose form suggests its meaning. Pastrick further in other embodiments disclosed turn signal indicator indicia 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of Pastrick to include direction-indicating triangular shape as taught in claim 21 for the predictable result of clearly showing the turning direction of the vehicle.
Pastrick doesn’t explicitly teach a turn signal indicator including a turn signal indication viewable along a light guide that is disposed along a forward and sideward portion of the mirror casing, and intermittently projects a turn signal icon,
Pastrick and Ishikawa are related as exterior rearview mirror assembly.
Ishikawa teaches a vehicular exterior rearview mirror assembly comprises a turn signal indicator including a turn signal indication (“LED light sources 11, a substrate 12 and a light guiding lens 13 are disposed within a lamp chamber”, [00022] and Fig. 2) disposed along a forward and sideward portion of the mirror casing (“turn signal lamp 1 is placed in an interior of a mirror housing 3”, [0021]; see Figs. 1-4 and Figs. 7A and 11 shows turn signal indication from light sources 11 disposed along the forward and sideward portion, the mirror casing 3. “a wide range including the front, side and rear of the vehicle is illuminated with light from the plurality of light sources 56, [0004])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal of Pastrick to include a turn signal 
Pastrick in view of Ishikawa doesn’t explicitly teach the turn signal indicator intermittently projects the turn signal icon.
Pastrick and Kawanishi are related as exterior rearview mirror assembly.
Kawanishi teaches the turn signal indicator intermittently projects the turn signal icon ((“turn-signal lamp 6 illuminates in … a predetermined light distribution zone in a blinking manner to notify a turning direction or the like to other drivers or walkers”, [0024]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick in view of Ishikawa to include turn signal indicator intermittently projects the turn signal icon as taught by Kawanishi for the predictable result of clearly notifying the turning direction in a blinking manner to other drivers or walkers, as Kawanishi teaches in [0024].
Regarding claim 19, the vehicular exterior rearview mirror assembly according to claim 18 is rejected (see above).
Pastrick in view of Ishikawa and Kawanishi teaches the vehicular exterior rearview mirror assembly according to claim 18.
Pastrick further in other embodiments teaches the projected direction-indicating shape of the projected arrow pointing away from the side of the equipped vehicle (turn signal indicator indicia comprises an arrow shape [claim 21]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of device of Pastrick in view of Ishikawa and Kawanishi to include direction-indicating arrow shape as taught by Pastrick in other embodiments for the predictable result of clearly showing the turning direction of the vehicle.
Kawanishi further teaches the turn signal indicator intermittently projects the turn signal icon (“turn-signal .. illuminates … a predetermined light distribution zone in a blinking manner to notify a turning direction or the like to other drivers or walkers”, [0024]), 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick in view of Ishikawa and Kawanishi to include turn signal indicator intermittently projects the turn signal icon as taught by Kawanishi for the predictable result of clearly notifying the turning direction to other drivers or walkers, as Kawanishi teaches in [0024].
Regarding claim 21, the vehicular exterior rearview mirror assembly according to claim 18 is rejected (see above).

Pastrick further teaches, turn signal indicator projects a stop icon onto the ground proximate the side of the equipped vehicle when brake lights of the equipped vehicle are actuated (“a signal light that is adapted to projecting light generally rearwardly of the vehicle is included in the exterior mirror housing.  An actuator for the warning light is connected with the stoplight circuit, turn signal circuit, or both the stoplight and turn signal circuit, of the vehicle in order to actuate the warning light when either the stoplight or turn signal is being actuated”, [0005]).
Regarding claim 22, the vehicular exterior rearview mirror assembly according to claim 21 is rejected (see above).
Pastrick in view of Ishikawa and Kawanishi teaches the vehicular exterior rearview mirror assembly according to claim 21. 
Pastrick teaches the turn signal indicator projects a stop icon onto the ground proximate the side of the equipped vehicle when brake lights of the equipped vehicle are actuated (“a signal light that is adapted to projecting light generally rearwardly of the vehicle is included in the exterior mirror housing.  An actuator for the warning light is connected with the stoplight circuit, turn signal circuit, or both the stoplight and turn signal circuit, of the vehicle in order to actuate the warning light when either the stoplight or turn signal is 
Pastrick in other embodiments further teaches the projected direction-indicating shape of the projected arrow pointing away from the side of the equipped vehicle (turn signal indicator indicia comprises an arrow shape [claim 21]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of device of Pastrick in view of Ishikawa and Kawanishi to include direction-indicating arrow shape as taught by Pastrick in other embodiments, for the predictable result of clearly showing the turning direction of the vehicle.
Kawanishi further teaches the turn signal indicator intermittently projects (“turn-signal lamp 6 illuminates in amber (or yellow) color to a predetermined light distribution zone in a blinking manner to notify a turning direction or the like to other drivers or walkers”, [0024]), 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick in view of Ishikawa and Kawanishi to include turn signal indicator intermittently projects an amber color turn signal icon as taught by Kawanishi for the predictable result of clearly notifying the turning direction to other drivers or walkers, as Kawanishi teaches in [0024].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pastrick et al. in view of Ishikawa et al. as applied to claim 1 and further in view of Brester (US 2008/0100939).

Regarding claim 15, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick doesn’t explicitly teach the vehicular exterior rearview mirror assembly, comprising a camera module disposed at said mirror head, and wherein said camera module is adjustable to adjust a field of view of said camera module.
Pastrick and Brester are related as exterior rearview mirror assembly.
Brester teaches a camera module is adjustable to adjust a field of view of said camera module (exterior mirror assembly comprises a mirror housing, a mirror, a camera, …viewing field of the camera is adjustable”, [0008], “a window 180 through which the field of view of the camera 154 extends”, [0057]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick in view of Ishikawa to adjustable camera as taught by Brester for the predictable result of capturing images for the driver of the vehicle.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pastrick et al. in view of Ishikawa et al. as applied to claim 1 and further in view of Zhao (US 8,459,809).

Regarding claim 16, the vehicular exterior rearview mirror assembly according to claim 1 is rejected (see above).
Pastrick in view of Ishikawa teaches the vehicular exterior rearview mirror assembly according to claim 1. 
Pastrick doesn’t explicitly teach the vehicular exterior rearview mirror assembly, comprising a wide angle spotter mirror disposed at an upper outboard corner of said mirror head, and wherein said wide angle spotter mirror is integrally formed with an upper portion of said mirror casing of said mirror head.
Pastrick and Zhao are related as exterior rearview mirror assembly.
Zhao teaches a wide angle spotter mirror disposed at an upper outboard corner of said mirror head, and wherein said wide angle spotter mirror is integrally formed with an upper portion of said mirror casing of said mirror head (col. 4, lines 34-35: “wide angle mirror reflection portion 20”; Fig. 3 shows portion 20 is integrally formed with an upper portion of said mirror casing of said mirror head; “FIG. 3, rear substrate 24 has the curved auxiliary wide angle mirror reflector portion 20 integrally formed therewith” [col. 4, lines 16-25]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick in view of Ishikawa to adjustable camera as taught by Zhao for the predictable result of providing the driver with a wider .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pastrick et al. in view of Ishikawa et al. and Kawanishi as applied to claim 18, and further in view of Lynam (US 2012/0326888).

Regarding claim 20, the vehicular exterior rearview mirror assembly according to claim 18 is rejected (see above).
Pastrick in view of Ishikawa and Kawanishi teaches the vehicular exterior rearview mirror assembly according to claim 18. 
Pastrick teaches, turn signal indicator projects another icon onto the ground proximate the side of the equipped vehicle (“first and second illuminator portions 734 and 740”, “light emitting surfaces 734b and 740b” [0146]; “the signal light modules (or security light modules or combined security light/turn signal light modules)”, “security light module 516' within signal light module 416''' ”; [0163]) “floodlight 751”, [0149]) “provide a side light and so function as a side marker”, [0087]; disclosed turn signal indicator indicia comprises a triangular shape [claim 20];).
Pastrick in view of Ishikawa and Kawanishi doesn’t explicitly teach another icon is hazard lights.
Pastrick and Lynam are related as exterior rearview mirror assembly.
Lynam teaches the hazard lights of the equipped vehicle are actuated (to provide a desired indicator or icon as seen by a person viewing … the signal indictor is 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick in view of Ishikawa and Kawanishi to include hazard lights signal as taught by Lynam for the predictable result of alerting to other drivers or walkers, as Lynam teaches in [0024].

Claims 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over over Pastrick et al. (US 20060262550) in view of Ishikawa et al. (US 2011/0170307), and further in view of Lynam (US 6,522,451, hereafter Lynam”451).
 
Regarding claim 23, Pastrick teaches a vehicular exterior rearview mirror assembly (refer to Lighted exterior mirror system for a vehicle, US 2006/0262550), said vehicular exterior rearview mirror assembly comprising: 
a mirror head (an exterior rearview mirror assembly 710, [0142]) and a mounting base (mounted to the base 712, [0142]) configured for attachment at a side of a vehicle equipped with said vehicular exterior rearview mirror assembly (a housing 714 which is pivotally mounted to the base 712, [0142]; Fig. 39 shows a vehicle equipped with said vehicular exterior rearview mirror assembly), wherein said mirror head comprises a 
a multifunction lighting module (“combined security light/turn signal light modules”, [0163]) disposed at said mirror casing; 
wherein said multifunction lighting module, wherein said multifunction lighting module, with said mounting base of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle (a housing 714 which is pivotally mounted to the base 712, [0142]; Fig. 39 shows mounting base 712 of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle).
wherein said multifunction lighting module, with said mounting base (mounted to the base 712, [0142]) of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle (Figs. 39s-41A shows the casing; multifunction lighting described as, “light assembly 718 preferably includes two light sources 728 and 730 and at least one optical element 732 … Optical element 732 includes a first illuminator portion 734 which extends along the lower wall 736 of housing 714 and which directs light downwardly and rearwardly of the vehicle when the housing 714 is in its normal operating position …. Optical element 732 includes a second illuminator portion 740 which extends from first illuminator portion 734 and wraps around the lower outboard corner of housing 714 and upwardly along end or outboard wall 742 of housing 714.  Second illuminator portion 740 of optical element 732 projects light downwardly and rearwardly off the vehicle, ……  light sources 728 and 730 may be individually actuated  …  light sources 728 and 730 may be individually actuated”, [0145]); projects a turn signal onto the ground proximate the side of the equipped vehicle (“a ground 
wherein said multifunction lighting module (mirror assembly 710, [0151]), with said mounting base (712) of said vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle (Figs. 39s-41A shows the lighting module and mounting base 712 of vehicular exterior rearview mirror assembly attached at the side of the equipped vehicle), and responsive to actuation by a driver of the equipped vehicle of a turn signal of the equipped vehicle (“Mirror reflective element is supported by a reflective element support member, such as a backing plate, which is preferably mounted to a positioning device, for example an electrical actuator … to permit repositioning of reflective element  within housing”, [0157]; “turn signal indicator assembly is actuated by said operator of said vehicle.” claim 47), 
Although Pastrick disclosed a turn signal in “a light pattern” in [0143], Pastrick doesn’t explicitly disclosed a turn signal icon. Icon is a graphic symbol or a sign whose form suggests its meaning. Pastrick further in other embodiments disclosed turn signal 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of Pastrick to include direction-indicating arrow shape as taught in claim 21 for the predictable result of clearly showing the turning direction of the vehicle.
Pastrick doesn’t explicitly teach the turn signal indication at and along a forward and sideward portion of said mirror casing, multifunction lighting module comprises a blind spot indicator outboard of the reflective element of the mirror head, multifunction lighting module, with said mounting base of said vehicular exterior rearview mirror assembly responsive to a blind spot monitoring system of the vehicle, and multifunction lighting module illuminates the blind spot indicator.
Pastrick and Ishikawa are related as exterior rearview mirror assembly.
Ishikawa teaches a vehicular exterior rearview mirror assembly comprises a turn signal indicator at and along the forward and sideward portion of the mirror casing (see Fig. 7A and 11 shows turn signal indication from light sources 11 at and along the forward and sideward portion, as shown by the arrows, of the mirror casing 3. “a wide range including the front, side and rear of the vehicle is illuminated with light from the plurality of light sources 56, [0004])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal of Pastrick to include a light guide along a forward and sideward portion of the mirror casing, as taught by Ishikawa, for the 
Although Pastrick teaches multifunction lighting module illuminates indicators (“ground illuminating light assembly 718”, [0143]; “illuminating security light (or a signal light)”, [0149], “the security light modules of the present invention may incorporate a signal light. In preferred form, the signal light modules (security light modules or combined security light/turn signal light modules”, [0163]), wherein said turn signal indicator (light assembly 718, “light assembly 718 directs light in a light pattern”, [0143]), Pastrick in view of Ishikawa doesn’t explicitly teach a blind spot indicator outboard of the reflective element of the mirror head, with said mounting base of said vehicular exterior rearview mirror assembly responsive to a blind spot monitoring system of the vehicle.
Pastrick and Lynam’451 are related as exterior rearview mirror assembly.
Lynam’451 teaches a blind spot indicator (Fig. 3, element 55 , [col. 6, line 60]) outboard of the reflective element of the mirror head (“element 55 of plano-multiradius reflective element assembly 30 preferably comprises a curved/bent mirrored glass substrate”, FIG. 3, [col. 7, lines 45-47]; “it is preferable that the multiradius element be disposed outboard (relative to the side of the vehicle and with the plano-multiradius reflective element assembly oriented as it would be when mounted in an exterior sideview mirror assembly on an automobile) on the plano-multiradius reflective element assembly so that the multiradius element is positioned to provide an auxiliary, wide-angle view of a "blind-spot" region in an adjacent sidelane” [col. 14, lines 10-17]), with said mounting base of said vehicular exterior rearview mirror assembly responsive to a blind spot monitoring system of the vehicle (“plano element 50 and multiradius element 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal of Pastrick in view of Ishikawa to include 
a blind spot indicator outboard of the reflective element of the mirror head, with said mounting base of said vehicular exterior rearview mirror assembly responsive to a blind spot monitoring system of the vehicle as taught by Lynam’451, for the predictable result for providing the drive an auxiliary, wide-angle view of a "blind-spot" region in an adjacent side lane of the vehicle. 
Regarding claim 24, the vehicular exterior rearview mirror assembly according to claim 23 is rejected (see above).
Pastrick in view of Ishikawa and Lynam’451 teaches the vehicular exterior rearview mirror assembly according to claim 23. 
Pastrick teaches the vehicular exterior rearview mirror assembly and projected turn signal icon (see claim 23 rejection and explanation above) projected turn signal icon comprises a pattern projected onto the ground proximate the side of the equipped vehicle (a light pattern 719 shown in FIG. 39”, [0143], “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern 719 shown in FIG. 39”, [0143]), and the direction-indicating shape indicating a direction away from the 
Pastrick in other embodiments further teaches the projected turn signal icon comprises an arrow (“turn signal indicator indicia comprises an arrow shape” [claim 21]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the turn signal pattern of device of Pastrick in view of Ishikawa and Lynam’451 to include direction-indicating arrow shape as taught by Pastrick in other embodiments for the predictable result of clearly showing the turning direction of the vehicle.
Regarding claim 26, the vehicular exterior rearview mirror assembly according to claim 23 is rejected (see above).
Pastrick in view of Ishikawa and Lynam’451 teaches the vehicular exterior rearview mirror assembly according to claim 23. 
Pastrick teaches the vehicular exterior rearview mirror assembly and the multifunction lighting module projects light onto the ground proximate the side of the equipped vehicle (“a ground illuminating light of the present invention illustrating a light pattern on the ground”, [0063]; “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern .. shown in FIG. 39”, [0143]).
Pastrick further teaches, turn signal indicator projects a stop icon onto the ground proximate the side of the equipped vehicle when brake lights of the equipped vehicle are actuated (“a signal light that is adapted to projecting light generally rearwardly of the vehicle is included in the exterior mirror housing.  An actuator for the warning light is 
Regarding claim 27, the vehicular exterior rearview mirror assembly according to claim 26 is rejected (see above).
Pastrick in view of Ishikawa and Lynam’451 teaches the vehicular exterior rearview mirror assembly according to claim 26. 
Pastrick teaches the vehicular exterior rearview mirror assembly and the multifunction lighting module projects light onto the ground proximate the side of the equipped vehicle as claimed in claim 23 (“a ground illuminating light of the present invention illustrating a light pattern on the ground”, [0063]; “Light assembly 718 directs light downwardly … of the vehicle to provide a security light in a light pattern .. shown in FIG. 39”, [0143]).
Pastrick further teaches the vehicular exterior rearview mirror assembly, wherein said turn signal indicator projects an amber-colored turn signal icon via actuation of at least one amber light-emitting light emitting diode of said turn signal indicator (“the security light module (516, 616, or 718) may project a colored light, such as an amber light”, [0167]; “the signal light assembly … may project a white light or other colored light including a red light or a blue light (such as could be generated by a blue LED”; [0167]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over over Pastrick et al. in view of Ishikawa et al. and further in view of Lynam’451 as applied to claim 23, and further in view of Kawanishi (US 2005/0248863).

Regarding claim 25, the vehicular exterior rearview mirror assembly according to claim 23 is rejected (see above).
Pastrick in view of Ishikawa and Lynam’451 teaches the vehicular exterior rearview mirror assembly according to claim 23. 
Pastrick teaches the multifunction lighting module projects the turn signal icon onto the ground proximate the side of the equipped vehicle when the turn signal of the equipped vehicle is actuated in Figs. 39-41A and [0142, [0143] as indicated in claims 1 and 23 rejections above.
Pastrick in view of Ishikawa and Lynam’451 doesn’t explicitly teach the turn signal indicator intermittently projects the turn signal icon.
Pastrick and Kawanishi are related as exterior rearview mirror assembly.
Kawanishi teaches the turn signal indicator intermittently projects the turn signal icon ((“turn-signal … illuminates in .. a predetermined light distribution zone in a blinking manner to notify a turning direction or the like to other drivers or walkers”, [0024]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pastrick in view of Ishikawa and Lynam’451 to include turn signal indicator intermittently projects the turn signal icon as taught by Kawanishi .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872          

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872